Exhibit 10.9

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of this
7th day of August 2020 (the “Effective Date”), by and between MP Mine Operations
LLC (the “Company”) and James H. Litinsky (the “Executive”).

W I T N E S S T H :

WHEREAS, on July 15, 2020, the Company entered into a definitive agreement with
Fortress Value Acquisition Corp. (“FVAC”), a special purpose acquisition company
(SPAC), and certain other parties, which contemplates a series of transactions
following which the Company will merge with FVAC and the equity of the Company
will be exchanged for publicly traded securities of the combined company (the
“Going Public Transaction”), which combined company will be named MP Materials
Corp. (“MP Materials”); and

WHEREAS, in anticipation of the Going Public Transaction, the Company desires to
employ Executive and to enter into this Agreement embodying the terms of such
employment, and Executive desires to enter into this Agreement and to accept
such employment, subject to the terms and provisions of this Agreement; and

WHEREAS, effective upon the closing of the Going Public Transaction (the
“Closing”), without further action by the parties hereto, the Company shall
assign and shall cause MP Materials to assume this Agreement, at which time, all
references to the Company thereafter shall instead refer to MP Materials.

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, the Company and Executive hereby
agree as follows:

Section 1.    Definitions. Capitalized terms not otherwise defined in this
Agreement shall have the meaning set forth on Appendix A, attached hereto.

Section 2.    Acceptance and Term of Employment.

The Company agrees to employ Executive, and Executive agrees to serve the
Company, on the terms and conditions set forth herein. Executive’s employment
hereunder shall continue until terminated as provided in Section 7 hereof (the
“Term of Employment”).

 

  Section

3.    Position, Duties, and Responsibilities; Place of Performance.

(a)    Position, Duties, and Responsibilities. On the Effective Date, Executive
shall be appointed as the Chairman of the Board and shall, subject to his
continued service as a director of the Company, hold that title during the Term
of Employment and, as requested by the Board, Executive shall serve as an
officer and/or director of any member of the Company Group. Beginning on the
date of the Closing and thereafter during the Term of Employment, Executive
shall be employed by and serve as the Chief Executive Officer of the Company,
reporting directly to the Board, and having such duties, authority and
responsibilities commensurate with such position and as may be reasonably
assigned to Executive from time to time by the Board.



--------------------------------------------------------------------------------

During the Term of Employment, Executive shall not be entitled to any additional
compensation in connection with his service on the Board or as a director or
officer of any member of the Company Group.

(b)    Performance. Executive shall devote Executive’s full business time,
attention, skill, and best efforts to the performance of Executive’s duties
under this Agreement and shall not engage in any other business or occupation
during the Term of Employment, including, without limitation, any activity that
(x) conflicts with the interests of the Company or any other member of the
Company Group, (y) interferes with the proper and efficient performance of
Executive’s duties for the Company or for any other member of the Company Group,
or (z) interferes with Executive’s exercise of judgment in the Company’s best
interests. Notwithstanding the foregoing, nothing herein shall preclude
Executive from (i) serving as a member of the board of directors or advisory
board (or the equivalent in the case of a non-corporate entity) of a
non-competing for-profit business and/or one or more charitable organizations,
(ii) engaging in charitable activities and community affairs, (iii) managing
Executive’s personal investments and affairs and (iv) being a partner, member,
employee or consultant of JHL Capital Group LLC (“JHL”) and providing services
to JHL and its affiliates; provided, however, that the activities set out in
clauses (i), (ii), (iii) and (iv) shall be limited by Executive so as not to
materially interfere, individually or in the aggregate, with the performance of
Executive’s duties and responsibilities hereunder. Executive shall not become a
director of any for profit entity without first receiving the approval of the
nominating and corporate governance committee of the Board, which shall not be
unreasonably withheld.

(c)    Principal Place of Employment. Executive’s principal place of employment
shall be at the Company’s corporate headquarters, although Executive understands
and agrees that Executive may be required to travel from time to time for
business reasons.

Section 4.    Compensation.

(a)    Base Salary. Executive’s base salary shall be $0, except to the extent
that any applicable federal, state or local law requires payment of a minimum
wage or salary to Executive.

(b)    Adjustment to Compensation. At any time on or after the one-year
anniversary of the Closing, Executive may request that the Compensation
Committee, in consultation with such committee’s compensation consultant,
prepare and present a proposal to Executive of a compensation package (including
base salary, annual cash and equity incentives and severance) that is
competitive for a publicly-traded company of the Company’s size and consistent
with the Company’s then-current pay strategy for the Company’s senior
executives. At such time, the parties agree to negotiate in good faith to agree
to Executive’s compensation package and to amend this Agreement as appropriate
to reflect the foregoing.

Section 5.    Employee Benefits.

During the Term of Employment, Executive shall be entitled to participate in
health, insurance, retirement, and other benefits provided generally to senior
executives of the Company. Executive shall also be entitled to the same number
of holidays and sick days, as well

 

-2-



--------------------------------------------------------------------------------

as any other benefits, in each case as are generally allowed to senior
executives of the Company in accordance with the Company policy as in effect
from time to time. Executive will also be entitled to four (4) weeks of vacation
annually. Nothing contained herein shall be construed to limit the Company’s
ability to amend, suspend, or terminate any employee benefit plan or policy at
any time, and the right to do so is expressly reserved so long as such
amendment, suspension or termination is not particularly targeted at Executive.

Section 6.    Reimbursement of Business Expenses.

Executive is authorized to incur reasonable business expenses in carrying out
Executive’s duties and responsibilities under this Agreement, and the Company
shall promptly reimburse Executive for all such reasonable business expenses,
subject to documentation in accordance with the Company’s reimbursement policy,
as in effect from time to time.

 

  Section

7.    Termination of Employment.

(a)    General. The Term of Employment, and Executive’s employment hereunder,
shall terminate upon the earliest to occur of (i) Executive’s death, (ii) a
termination by reason of a Disability, (iii) a termination by the Company with
or without Cause, and (iv) a termination by Executive with or without Good
Reason. Except as otherwise expressly required by law (e.g., COBRA) or as
specifically provided herein, all of Executive’s rights to future employee
benefits and other compensatory amounts hereunder (if any) shall cease upon the
termination of Executive’s employment hereunder.

(b)    Deemed Resignation. Upon any termination of Executive’s employment for
any reason, except as may otherwise be requested by the Company in writing and
agreed upon in writing by Executive, Executive shall be deemed to have resigned
from any and all directorships, committee memberships, and any other positions
Executive holds with the Company or any other member of the Company Group.

(c)    Termination Due to Death or Disability. Executive’s employment shall
terminate automatically upon Executive’s death. The Company may terminate
Executive’s employment immediately upon the occurrence of a Disability, such
termination to be effective upon Executive’s receipt of written notice of such
termination. Upon Executive’s death or in the event that Executive’s employment
is terminated due to Executive’s Disability, Executive or Executive’s estate or
Executive’s beneficiaries, as the case may be, shall be entitled to the Accrued
Obligations. Following Executive’s death or a termination of Executive’s
employment by reason of a Disability, except as set forth in this Section 7(c),
Executive shall have no further rights to any compensation or any other benefits
under this Agreement.

(d)    Termination by the Company for Cause. The Company may terminate
Executive’s employment at any time upon the occurrence of an act constituting
Cause, effective upon delivery to Executive of written notice of such
termination; provided, that such notice of termination has first been approved
by a majority of the members of the Board excluding Executive (“Board Approval
of Notice”). In the event that the Company terminates Executive’s employment for
Cause, he shall be entitled only to the Accrued Obligations. Following such
termination of Executive’s employment for Cause, except as set forth in this
Section 7(d), Executive shall have no further rights to any compensation or any
other benefits under this Agreement.

 

-3-



--------------------------------------------------------------------------------

(e)    Termination by the Company without Cause. The Company may terminate
Executive’s employment at any time without Cause, effective upon delivery to
Executive of written notice of such termination, subject to Board Approval of
Notice. In the event that Executive’s employment is terminated by the Company
without Cause (other than due to death or Disability), Executive shall be
entitled to:

(i)    The Accrued Obligations; and

(ii)    Severance payments in the aggregate amount of $2 million, payable in
substantially equal installments during the Severance Term in accordance with
the Company’s regular payroll practices.

Notwithstanding the foregoing, the payments and benefits described in clause
(ii) above shall immediately terminate, and the Company shall have no further
obligations to Executive with respect thereto, in the event that Executive
breaches any provision set forth in Section 9 hereof. Following such termination
of Executive’s employment by the Company without Cause, except as set forth in
this Section 7(e), Executive shall have no further rights to any compensation or
any other benefits under this Agreement.

(f)    Termination by Executive with Good Reason. Executive may terminate
Executive’s employment with Good Reason by providing the Company thirty
(30) days’ written notice setting forth in reasonable detail the nature of the
Good Reason. During such thirty (30) day notice period, the Company shall have a
cure right (if curable), and if not cured within such period, Executive’s
termination will be effective upon the expiration of such cure period, and
Executive shall be entitled to the same payments and benefits as provided in
Section 7(e) hereof for a termination by the Company without Cause, subject to
the same conditions on payment and benefits as described in Section 7(e) hereof.
Following such termination of Executive’s employment by Executive with Good
Reason, except as set forth in this Section 7(f), Executive shall have no
further rights to any compensation or any other benefits under this Agreement.

(g)    Termination by Executive without Good Reason. Executive may terminate
Executive’s employment without Good Reason by providing the Company thirty
(30) days’ written notice of such termination. In the event of a termination of
employment by Executive under this Section 7(g), Executive shall be entitled
only to the Accrued Obligations. In the event of termination of Executive’s
employment under this Section 7(g), the Company may, in its sole and absolute
discretion, by written notice accelerate such date of termination without
changing the characterization of such termination as a termination by Executive
without Good Reason. Following such termination of Executive’s employment by
Executive without Good Reason, except as set forth in this Section 7(g),
Executive shall have no further rights to any compensation or any other benefits
under this Agreement.

(h)    Release. Notwithstanding any provision herein to the contrary, the
payment of any amount or provision of any benefit pursuant to subsection (e) or
(f) of this Section 7 other than the Accrued Obligations (collectively, the
“Severance Benefits”) shall be

 

-4-



--------------------------------------------------------------------------------

conditioned upon Executive’s execution, delivery to the Company, and
non-revocation of the Release of Claims (and the expiration of any revocation
period contained in such Release of Claims) within sixty (60) days following the
date of Executive’s termination of employment hereunder (the “Release Execution
Period”). If Executive fails to execute the Release of Claims in such a timely
manner so as to permit any revocation period to expire prior to the end of such
sixty (60) day period, or timely revokes Executive’s acceptance of such release
following its execution, Executive shall not be entitled to any of the Severance
Benefits. No portion of the Severance Benefits (other than Accrued Obligations)
shall be paid until the Release of Claims has become effective and all such
amounts shall commence to be paid on the first regular payroll date of the
Company after the Release of Claims has become effective; provided, that, if the
Release Execution Period overlaps two calendar years, the first payment shall
not be made sooner than the first day of the second year, and shall include any
missed payments.

Section 8.    Certain Payments.

In the event that (a) Executive is entitled to receive any payment, benefit or
distribution of any type to or for the benefit of Executive, whether paid or
payable, provided or to be provided, or distributed or distributable, pursuant
to the terms of this Agreement or otherwise, that would constitute a “parachute
payment” (as defined in Section 280G(b)(2) of the Code) (collectively, the
“Payments”), and (b) the net after-tax amount of such Payments, after Executive
has paid all taxes due thereon (including, without limitation, taxes due under
Section 4999 of the Code) is less than the net after-tax amount of all such
Payments otherwise due to Executive in the aggregate, if such Payments were
reduced to an amount equal to 2.99 times Executive’s “base amount” then the
aggregate amount of such Payments payable to Executive shall be reduced to an
amount that will equal 2.99 times Executive’s base amount (as defined in
Section 280G(b)(3) of the Code). To the extent such aggregate “parachute
payment” amounts are required to be so reduced, the parachute payment amounts
due to Executive (but no non-parachute payment amounts) shall be reduced in the
following order: (i) the parachute payments that are payable in cash shall be
reduced (if necessary, to zero) with amounts that are payable last reduced
first; (ii) payments and benefits due in respect of any equity, valued at full
value (rather than accelerated value), with the highest values reduced first (as
such values are determined under Treasury Regulation Section 1.280G-1, Q&A 24);
and (iii) all other non-cash benefits not otherwise described in clause (ii) of
this Section 8 with amounts that are payable or to be provided last reduced
first.

 

  Section

9.    Restrictive Covenants

(a)    General. Executive acknowledges and recognizes the highly competitive
nature of the business of the Company Group, that access to Confidential
Information renders Executive special and unique within the industry of the
Company Group, and that Executive will have the opportunity to develop
substantial relationships with existing and prospective clients, accounts,
customers, consultants, contractors, investors, and strategic partners of the
Company Group during the course of and as a result of Executive’s employment
with the Company. In light of the foregoing, as a condition of Executive’s
employment by the Company, and in consideration of Executive’s employment
hereunder and the compensation and benefits provided herein, Executive
acknowledges and agrees to the covenants contained in this Section 9. Executive
further recognizes and acknowledges that the restrictions and limitations set
forth in this Section 9 are reasonable and valid in geographical and temporal
scope and in all other respects and are essential to protect the value of the
business and assets of the Company Group.

 

-5-



--------------------------------------------------------------------------------

(b)    Confidential Information.

(i)    Executive acknowledges that, during the Term of Employment, Executive
will have access to information about the Company Group and that Executive’s
employment with the Company shall bring Executive into close contact with
confidential and proprietary information of the Company Group. In recognition of
the foregoing, Executive agrees, at all times during the Term of Employment and
thereafter, to hold in confidence, and not to use, except for the benefit of the
Company Group, or to disclose to any Person without written authorization of the
Company, any Confidential Information; provided, that nothing in this
Section 9(b)(i) shall prevent Executive from disclosing Confidential Information
as may be required by applicable law, rule or court order.

(ii)    Nothing in this Agreement shall prohibit or impede Executive from
communicating, cooperating or filing a complaint with any U.S. federal, state or
local governmental or law enforcement branch, agency or entity (collectively, a
“Governmental Entity”) with respect to possible violations of any U.S. federal,
state or local law or regulation, or otherwise making disclosures to any
Governmental Entity, in each case, that are protected under the whistleblower
provisions of any such law or regulation, provided that in each case such
communications and disclosures are consistent with applicable law. Executive
understands and acknowledges that an individual shall not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret that is made (i) in confidence to a federal, state, or local
government official or to an attorney solely for the purpose of reporting or
investigating a suspected violation of law, or (ii) in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal. Executive understands and acknowledges further that an individual who
files a lawsuit for retaliation by an employer for reporting a suspected
violation of law may disclose the trade secret to the attorney of the individual
and use the trade secret information in the court proceeding, if the individual
files any document containing the trade secret under seal; and does not disclose
the trade secret, except pursuant to court order. Moreover, Executive is not
required to give prior notice to (or get prior authorization from) the Company
regarding any such communication or disclosure. Notwithstanding the foregoing,
under no circumstance will Executive be authorized to disclose any information
covered by attorney-client privilege or attorney work product of any member of
the Company Group without prior written consent of Company’s General Counsel or
other officer designated by the Company. Participant does not need the prior
authorization of (or to give notice to) any member of the Company Group
regarding any communication, disclosure, or activity permitted by this
paragraph.

(c)    Assignment of Intellectual Property.

(i)    Executive agrees that he will, without additional compensation, promptly
make full written disclosure to the Company, and will hold in trust for the sole

 

-6-



--------------------------------------------------------------------------------

right and benefit of the Company all developments, original works of authorship,
inventions, concepts, know-how, improvements, trade secrets, and similar
proprietary rights, whether or not patentable or registrable under copyright or
similar laws, which Executive may (or have previously) solely or jointly
conceive or develop or reduce to practice, or cause to be conceived or developed
or reduced to practice, during the Term of Employment, whether or not during
regular working hours, provided they arise out of Executive’s employment with
the Company or are developed through the use of equipment, supplies, or
facilities of any member of the Company Group, or any Confidential Information,
or in consultation with personnel of any member of the Company Group
(collectively referred to as “Developments”). Executive further acknowledges
that all Developments made by Executive (solely or jointly with others) within
the scope of and during the Term of Employment are “works made for hire” (to the
greatest extent permitted by applicable law) for which Executive is compensated
by the Company, unless regulated otherwise by law, but that, in the event any
such Development is deemed not to be a work made for hire, Executive hereby
assigns to the Company, or its designee, all Executive’s right, title, and
interest throughout the world in and to any such Development.

(ii)    Executive agrees to reasonably assist the Company, or its designee, at
the Company’s expense, in every way to secure the rights of the Company Group in
the Developments and any copyrights, patents, trademarks, service marks,
database rights, domain names, mask work rights, moral rights, and other
intellectual property rights relating thereto in any and all countries,
including the disclosure to the Company of all pertinent information and data
with respect thereto, the execution of all applications, specifications, oaths,
assignments, recordations, and all other instruments that the Company shall deem
necessary in order to apply for, obtain, maintain, and transfer such rights and
in order to assign and convey to the Company Group the sole and exclusive right,
title, and interest in and to such Developments, and any intellectual property
and other proprietary rights relating thereto. Executive further agrees that
Executive’s obligation to execute or cause to be executed, when it is in
Executive’s power to do so, any such instrument or papers shall continue after
the termination of the Term of Employment until the expiration of the last such
intellectual property right to expire in any country of the world; provided,
however, that the Company shall reimburse Executive for Executive’s reasonable
expenses incurred in connection with carrying out the foregoing obligation. If
the Company is unable because of Executive’s mental or physical incapacity or
unavailability for any other reason to secure Executive’s signature to apply for
or to pursue any application for any United States or foreign patents or
copyright registrations covering Developments or original works of authorship
assigned to the Company as above, then Executive hereby irrevocably designates
and appoints the Company and its duly authorized officers and agents as
Executive’s agent and attorney in fact to act for and in Executive’s behalf and
stead to execute and file any such applications or records and to do all other
lawfully permitted acts to further the application for, prosecution, issuance,
maintenance, and transfer of letters patent or registrations thereon with the
same legal force and effect as if originally executed by me. Executive hereby
waives and irrevocably quitclaims to the Company any and all claims, of any
nature whatsoever, that Executive now or hereafter have for past, present, or
future infringement of any and all proprietary rights assigned to the Company.

 

-7-



--------------------------------------------------------------------------------

(d)    Non-Competition. During the Term of Employment and the Post-Termination
Restricted Period, Executive shall not, directly or indirectly engage in, have
any equity interest in, or manage, provide services to or operate any person,
firm, corporation, partnership or business (whether as director, officer,
employee, agent, representative, partner, member, security holder, consultant or
otherwise) that engages in any business, directly or indirectly (through a
subsidiary or otherwise), which competes with the Business within the United
States of America or any other jurisdiction in which any member of the Company
Group engages in business, derives a material portion of its revenues or has
demonstrable plans to commence business activities in. Notwithstanding the
foregoing, Executive may at any time own, for investment purposes only, up to
five percent (5%) of the equity of any publicly-held company whose equity is
either listed on a national stock exchange or on the NASDAQ National Market
System.

(e)    Non-Interference. During the Term of Employment and the Post-Termination
Restricted Period, Executive shall not, directly or indirectly for Executive’s
own account or for the account of any other Person, engage in Interfering
Activities.

(f)    Return of Documents. In the event of Executive’s termination of
employment hereunder for any reason, Executive shall deliver to the Company (and
will not keep in Executive’s possession, recreate, or deliver to anyone else) or
destroy, at Executive’s sole option, any and all Confidential Information and
all other documents, materials, information, and property otherwise belonging to
the Company Group; provided, that Executive shall be entitled to retain his
personal contacts, digital or physical rolodex and/or any other personal
property he may keep in his office.

(g)    Independence; Severability; Blue Pencil. Each of the rights enumerated in
this Section 9 shall be independent of the others and shall be in addition to
and not in lieu of any other rights and remedies available to the Company Group
at law or in equity. If any of the provisions of this Section 9 or any part of
any of them is hereafter construed or adjudicated to be invalid or
unenforceable, the same shall not affect the remainder of this Section 9, which
shall be given full effect without regard to the invalid portions. If any of the
covenants contained herein are held to be invalid or unenforceable because of
the duration of such provisions or the area or scope covered thereby, each of
the Company and Executive agree that the court making such determination shall
have the power to reduce the duration, scope, and/or area of such provision to
the maximum and/or broadest duration, scope, and/or area permissible by law, and
in its reduced form said provision shall then be enforceable.

(h)    Injunctive Relief. Executive expressly acknowledges that any breach or
threatened breach of any of the terms and/or conditions set forth in this
Section 9 may result in substantial, continuing, and irreparable injury to the
members of the Company Group. Therefore, Executive hereby agrees that, in
addition to any other remedy that may be available to the Company, any member of
the Company Group shall be entitled to seek injunctive relief, specific
performance, or other equitable relief by a court of appropriate jurisdiction in
the event of any breach or threatened breach of the terms of this Section 9.
Notwithstanding any other provision to the contrary, Executive acknowledges and
agrees that the Post-Termination Restricted Period shall be tolled during any
period of violation of any of the covenants in this Section 9 and during any
other period required for litigation during which the Company or any other
member of the Company Group seeks to enforce such covenants against Executive if
it is ultimately determined that Executive was in breach of such covenants.

 

-8-



--------------------------------------------------------------------------------

(i)    Disclosure of Covenants. As long as it remains in effect, Executive will
disclose the existence of the covenants contained in this Section 9 to any
prospective employer, partner, co-venturer, investor, or lender prior to
entering into an employment, partnership, or other business relationship with
such Person or entity.

(j)    Other Covenants. Notwithstanding anything contained in this Agreement to
the contrary, in the event that Executive is subject to similar restrictive
covenants pursuant to any other agreement with the Company or any other member
of the Company Group (“Other Covenants”), the covenants contained in this
Agreement shall be in addition to, and not in lieu of, any such Other Covenants,
and enforcement by the Company of the covenants contained in this Agreement
shall not preclude the Company or any other applicable member of the Company
Group from enforcing such Other Covenants in accordance with their terms.

Section 10.    Representations and Warranties of Executive.

Executive represents and warrants to the Company that:

(a)    Executive is entering into this Agreement voluntarily and Executive’s
employment hereunder and compliance with the terms and conditions hereof will
not conflict with or result in the breach by Executive of any agreement to which
he is a party or by which he may be bound;

(b)    By entering into this Agreement Executive has not violated any
non-solicitation, non-competition, or other similar covenant or agreement with
any Person by which he is or may be bound;

(c)    In connection with Executive’s employment with the Company, Executive
will not use any confidential or proprietary information he may have obtained in
connection with employment or service with any prior service recipient; and

(d)    Executive has not been terminated from any prior employer or service
recipient, or otherwise disciplined in connection any such relationship, in
connection with, or as a result of, any claim of workplace sexual harassment or
sex or gender discrimination, and to Executive’s knowledge, Executive has not
been the subject of any investigation, formal allegation, civil or criminal
complaint, charge, or settlement regarding workplace sexual harassment or sex or
gender discrimination.

Section 11.    Taxes.

The Company may withhold from any payments made under this Agreement or
otherwise made in connection with Executive’s employment hereunder, all
applicable taxes, including but not limited to income, employment, and social
insurance taxes, as shall be required by law. If any such taxes are paid or
advanced by the Company on behalf of Executive, Executive shall remain
responsible for, and shall repay, such amounts to the Company, promptly
following notice thereof by the Company. Executive acknowledges and represents
that the

 

-9-



--------------------------------------------------------------------------------

Company has not provided any tax advice to Executive in connection with this
Agreement and that he has been advised by the Company to seek tax advice from
Executive’s own tax advisors regarding this Agreement and payments that may be
made to Executive pursuant to this Agreement, including specifically, the
application of the provisions of Section 409A of the Code to such payments.

Section 12.    Mitigation.

Executive shall not be required to mitigate the amount of any payment provided
pursuant to this Agreement by seeking other employment or otherwise and the
amount of any payment provided for pursuant to this Agreement shall not be
reduced by any compensation earned as a result of Executive’s other employment
or otherwise.

Section 13.    Additional Section 409A Provisions.

Notwithstanding any provision in this Agreement to the contrary:

(a)    Any payment of nonqualified deferred compensation (within the meaning of
Section 409A of the Code) otherwise required to be made hereunder to Executive
at any date as a result of the termination of Executive’s employment shall be
delayed for such period of time as may be necessary to meet the requirements of
Section 409A(a)(2)(B)(i) of the Code (the “Delay Period”). On the first business
day following the expiration of the Delay Period, Executive shall be paid, in a
single cash lump sum, an amount equal to the aggregate amount of all payments
delayed pursuant to the preceding sentence, and any remaining payments not so
delayed shall continue to be paid pursuant to the payment schedule set forth
herein.

(b)    Each payment in a series of payments hereunder shall be deemed to be a
separate payment for purposes of Section 409A of the Code.

(c)    Notwithstanding anything herein to the contrary, the payment (or
commencement of a series of payments) hereunder of any nonqualified deferred
compensation (within the meaning of Section 409A of the Code) upon a termination
of employment shall be delayed until such time as Executive has also undergone a
“separation from service” as defined in Treas. Reg. 1.409A-1(h), at which time
such nonqualified deferred compensation (calculated as of the date of
Executive’s termination of employment hereunder) shall be paid (or commence to
be paid) to Executive on the schedule set forth in Section 7 as if Executive had
undergone such termination of employment (under the same circumstances) on the
date of Executive’s ultimate “separation from service.”

(d)    To the extent that any right to reimbursement of expenses or payment of
any benefit in-kind under this Agreement constitutes nonqualified deferred
compensation (within the meaning of Section 409A of the Code), (i) any such
expense reimbursement shall be made by the Company no later than the last day of
the taxable year following the taxable year in which such expense was incurred
by Executive, (ii) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, and (iii) the amount of
expenses eligible for reimbursement or in-kind benefits provided during any
taxable year shall not affect the expenses eligible for reimbursement or in-kind
benefits to be provided in any other taxable year; provided, however, that the
foregoing clause shall not be violated with regard to expenses reimbursed under
any arrangement covered by Section 105(b) of the Code solely because such
expenses are subject to a limit related to the period the arrangement is in
effect.

 

-10-



--------------------------------------------------------------------------------

(e)    While the payments and benefits provided hereunder are intended to be
structured in a manner to avoid the implication of any penalty taxes under
Section 409A of the Code, and shall be interpreted in a manner consistent with
such intention, in no event whatsoever shall the Board any member of the Company
Group or any of their respective advisors be liable for any additional tax,
interest, or penalties that may be imposed on Executive as a result of
Section 409A of the Code or any damages for failing to comply with Section 409A
of the Code (other than for withholding obligations or other obligations
applicable to employers, if any, under Section 409A of the Code).

Section 14.    Successors and Assigns; No Third-Party Beneficiaries.

(a)    The Company. This Agreement shall inure to the benefit of the Company and
its respective successors and assigns. Except as expressly contemplated in the
introductory clauses of this Agreement, neither this Agreement nor any of the
rights, obligations, or interests arising hereunder may be assigned by the
Company to a Person (other than another member of the Company Group, or its or
their respective successors) without Executive’s prior written consent (which
shall not be unreasonably withheld, delayed, or conditioned); provided, however,
that in the event of a sale of all or substantially all of the assets of the
Company or any direct or indirect division or subsidiary thereof to which
Executive’s employment primarily relates, the Company may provide that this
Agreement will be assigned to, and assumed by, the acquiror of such assets,
division or subsidiary, as applicable, without Executive’s consent.

(b)    Executive. Executive’s rights and obligations under this Agreement shall
not be transferable by Executive by assignment or otherwise, without the prior
written consent of the Company; provided, however, that if Executive shall die,
all amounts then payable to Executive hereunder shall be paid in accordance with
the terms of this Agreement to Executive’s devisee, legatee, or other designee,
or if there be no such designee, to Executive’s estate.

(c)    No Third-Party Beneficiaries. Except as otherwise set forth in
Section 7(c) or Section 14(b) hereof, nothing expressed or referred to in this
Agreement will be construed to give any Person other than the Company, the other
members of the Company Group, and Executive any legal or equitable right,
remedy, or claim under or with respect to this Agreement or any provision of
this Agreement.

Section 15.    Indemnity.

Except as otherwise provided herein, the Company (and following the Closing, MP
Materials) will, to the maximum extent permitted by law, defend, indemnify and
hold harmless Executive and Executive’s heirs, estate, executors and
administrators against any costs, losses, claims, suits, proceedings, damages or
liabilities to which Executive may become subject which arise out of, are based
upon or relate to Executive’s employment by the Company, including without
limitation reimbursement for any legal or other expenses reasonably incurred by
Executive in connection with the investigation of and defense against any such
claims, suits, or proceedings. Notwithstanding the foregoing, however, the
Company’s obligation to defend,

 

-11-



--------------------------------------------------------------------------------

indemnify and hold harmless contained in this Section 15 shall not apply to
claims between the Company and Executive (including Executive’s heirs, estate,
executors and administrators) including, without limitation, disputes arising
out of the terms of this Agreement, nor shall it apply to any claims or suits
successfully adjudicated on the merits against Executive based upon Executive’s
willful misconduct or gross negligence or Executive’s breach of any term of this
Agreement (in which event Executive shall promptly return to the Company all
legal and other expenses paid on Executive’s behalf).

 

  Section

16.    Clawbacks.

The payments to Executive pursuant to this Agreement or otherwise are subject to
forfeiture or recovery by the Company or other action pursuant to any clawback
or recoupment policy which the Company may adopt from time to time, including
without limitation any such policy or provision that the Company has included in
any of its existing compensation programs or plans or that it may be required to
adopt under the Dodd-Frank Wall Street Reform and Consumer Protection Act and
implementing rules and regulations thereunder, or as otherwise required by law.

 

  Section

17.    Company Policies.

Executive shall be subject to additional Company policies as they may exist from
time-to-time, including policies with regard to stock ownership by senior
executives and policies regarding trading of securities.

Section 18.    Waiver and Amendments.

Any waiver, alteration, amendment, or modification of any of the terms of this
Agreement shall be valid only if made in writing and signed by each of the
parties hereto; provided, however, that any such waiver, alteration, amendment,
or modification must be consented to on the Company’s behalf by the Board. No
waiver by either of the parties hereto of their rights hereunder shall be deemed
to constitute a waiver with respect to any subsequent occurrences or
transactions hereunder unless such waiver specifically states that it is to be
construed as a continuing waiver.

 

  Section

19.    Severability.

If any covenants or such other provisions of this Agreement are found to be
invalid or unenforceable by a final determination of a court of competent
jurisdiction, (a) the remaining terms and provisions hereof shall be unimpaired,
and (b) the invalid or unenforceable term or provision hereof shall be deemed
replaced by a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision hereof.

 

  Section

20.    Governing Law; Dispute Resolution.

(a)    Governing Law. THIS AGREEMENT IS GOVERNED BY AND IS TO BE CONSTRUED UNDER
THE LAWS OF THE STATE OF NEVADA.

 

-12-



--------------------------------------------------------------------------------

(b)    Dispute Resolution.

(i)    The parties agree that, except as provided in Section 9 above, any
disputes under this Agreement shall be settled exclusively by arbitration
conducted in Las Vegas, Nevada. Except to the extent inconsistent with this
Agreement, such arbitration shall be conducted in accordance with the National
Rules for the Resolution of Employment Disputes of the American Arbitration
Association then in effect at the time of the arbitration and otherwise in
accordance with principles which would be applied by a court of law or equity.
The arbitrator shall be acceptable to both the Company and Executive. If the
parties cannot agree on an acceptable arbitrator, the dispute shall be decided
by a panel of three arbitrators, one appointed by each of the parties and the
third appointed by the other two arbitrators or if the two arbitrators do not
agree, appointed by the American Arbitration Association. Judgment upon the
final award rendered by such arbitrator(s) may be entered in any court having
jurisdiction thereof.

(ii)    The costs of arbitration (including, without limitation, reasonable
attorneys’ fees and other reasonable charges of counsel) incurred by each party
hereof; provided, however, that if Executive (or his beneficiaries) prevails on
at least one material issue in the dispute, the Company shall pay or reimburse
Executive for all such costs. Following the final determination of the dispute
in which, based on the outcome of the dispute, the Executive is, in accordance
with this Section 20(b), entitled to have his costs borne by the Company, the
Company shall pay all such reasonable costs within ten (10) days following
written demand therefor (supported by documentation of such costs) by Executive,
and Executive shall make such written demand within sixty (60) days following
the final determination of the dispute; provided, however, that such payment
shall be made no later than on or prior to the end of the calendar year
following the calendar year in which the costs are incurred.

 

  Section

21.    Notices.

(a)    Place of Delivery. Every notice or other communication relating to this
Agreement shall be in writing, and shall be mailed to or delivered to the party
for whom or which it is intended at such address as may from time to time be
designated by it in a notice mailed or delivered to the other party as herein
provided; provided, however, that unless and until some other address be so
designated, all notices and communications by Executive to the Company shall be
mailed or delivered to the Company at its principal executive office, and all
notices and communications by the Company to Executive may be given to Executive
personally or may be mailed to Executive at Executive’s last known address, as
reflected in the Company’s records.

(b)    Date of Delivery. Any notice so addressed shall be deemed to be given
(i) if delivered by hand, on the date of such delivery, (ii) if mailed by
courier or by overnight mail, on the first business day following the date of
such mailing, and (iii) if mailed by registered or certified mail, on the third
business day after the date of such mailing.

 

-13-



--------------------------------------------------------------------------------

  Section

22.    Section Headings.

The headings of the sections and subsections of this Agreement are inserted for
convenience only and shall not be deemed to constitute a part thereof or affect
the meaning or interpretation of this Agreement or of any term or provision
hereof.

 

  Section

23.    Entire Agreement.

This Agreement constitutes the entire understanding and agreement of the parties
hereto regarding the employment of Executive. This Agreement supersedes all
prior negotiations, discussions, correspondence, communications, understandings,
and agreements between the parties relating to the subject matter of this
Agreement.

 

  Section

24.    Survival of Operative Sections.

Upon any termination of Executive’s employment, the provisions of Section 7
through Section 23 of this Agreement (together with any related definitions set
forth on Appendix A) shall survive to the extent necessary to give effect to the
provisions thereof.

 

  Section

25.    Counterparts.

This Agreement may be executed in two or more counterparts, each of which shall
be deemed to be an original but all of which together shall constitute one and
the same instrument. The execution of this Agreement may be by actual or
electronic facsimile signature.

*        *        *

[Signatures to appear on the following page.]

 

-14-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

MP MINE OPERATIONS LLC

/s/ Michael Rosenthal

By: Michael Rosenthal

Title: Manager

EXECUTIVE

/s/ James H. Litinsky

James H. Litinsky



--------------------------------------------------------------------------------

APPENDIX A

Definitions

(a)    “Accrued Obligations” shall mean (i) all accrued but unpaid base salary
through the date of termination of Executive’s employment, (ii) any unpaid or
unreimbursed expenses incurred in accordance with Section 6 hereof, and
(iii) any benefits provided under the Company’s employee benefit plans upon a
termination of employment, including rights with respect to equity participation
under any applicable equity incentive plan of the Company or any award agreement
or other related document with respect to the grant of any award under such
equity incentive plan.

(b)     “Board” shall mean the Board of Directors of the Company.

(c)    “Business” shall mean any business activities related to rare earth
mining and processing, or any other current or demonstrably planned material
business activities of the Company Group.

(d)    “Business Relation” shall mean any current or prospective client,
customer, licensee, supplier, or other business relation of the Company Group,
or any such relation that was a client, customer, licensee or other business
relation within the prior six (6) month period, in each case, with whom
Executive transacted business or whose identity became known to Executive in
connection with Executive’s employment hereunder.

(e)    “Cause” shall mean (i) Executive’s material breach of this Agreement or
any other material policy of the Company, in each instance only after a written
demand to cure such breach is delivered to Executive setting forth in reasonable
detail the circumstances of such breach and Executive fails to cure such breach
(if it reasonably can be cured) within the thirty (30) day period following his
receipt of such written notice; (ii) any material act of dishonesty, or any act
of misappropriation, embezzlement, fraud or similar conduct involving the
Company or any of its affiliates; (iii) Executive’s continued willful failure or
refusal to perform Executive’s material duties or responsibilities after a
written demand to cure such failure or refusal is delivered to Executive setting
forth in reasonable detail the circumstances of such failure or refusal and
Executive fails to cure such failure or refusal within the ten (10) day period
following his receipt of such written notice; or (iv) Executive’s engagement in
illegal conduct, gross negligence or willful misconduct which is, or could be
reasonably expected to be, materially and demonstrably injurious to the
reputation or business of the Company.

(f)    “Code” shall mean the Internal Revenue Code of 1986, as amended, and the
rules and regulations promulgated thereunder.

(g)    “Company Group” shall mean the Company together with any of its direct or
indirect subsidiaries.

(h)     “Compensation Committee” shall mean the compensation committee of the
Board. Prior to any time that such a committee has been designated, the Board
shall be deemed the Compensation Committee for purposes of this Agreement.



--------------------------------------------------------------------------------

(i)    “Confidential Information” means information that the Company Group has
or will develop, acquire, create, compile, discover, or own, that has value in
or to the business of the Company Group that is not generally known and that the
Company wishes to maintain as confidential. Confidential Information includes,
but is not limited to, any and all non-public information that relates to the
actual or anticipated business and/or products, research, or development of the
Company Group, or to the Company Group’s technical data, trade secrets, or
know-how, including, but not limited to, research, plans, or other information
regarding the Company Group’s products or services and markets, customer lists,
and customers (including, but not limited to, customers of the Company on whom
Executive called or with whom Executive may become acquainted during the Term of
Employment), software, developments, inventions, processes, formulas,
technology, designs, drawings, engineering, hardware configuration information,
marketing, finances, and other business information disclosed by the Company
either directly or indirectly in writing, orally, or by drawings or inspection
of premises, parts, equipment, or other Company Group property. Notwithstanding
the foregoing, Confidential Information shall not include any of the foregoing
items (i) that have become publicly and widely known through no unauthorized
disclosure by Executive or others who were under confidentiality obligations as
to the item or items involved, (ii) that have been independently developed
without the use of or reference to Confidential Information or (iii) if such
item has been provided by a third party to Executive and is not known by
Executive to be subject to any confidentiality restrictions.

(j)    “Disability” shall mean any physical or mental disability or infirmity of
Executive that prevents the substantial performance of Executive’s duties
notwithstanding reasonable accommodation for a period of (i) ninety
(90) consecutive days or (ii) one hundred fifty (150) non-consecutive days
during any twelve (12) month period. Any question as to the existence, extent,
or potentiality of Executive’s Disability upon which Executive and the Company
cannot agree shall be determined by a qualified, independent physician selected
by the Company and approved by Executive. The determination of any such
physician shall be final and conclusive for all purposes of this Agreement.

(k)    “Good Reason” shall mean, without Executive’s written consent, (i) the
failure of the Company to make any payment that it is required to make hereunder
to Executive when such payment is due; (ii) the assignment to Executive of
duties materially inconsistent with Executive’s position and status with the
Company, a change in Executive’s title, or a material reduction in Executive’s
responsibilities; (iii) a reassignment of Executive’s primary work location
outside of Las Vegas, Nevada or (iv) the Company’s breach of any material
provision of this Agreement.

(l)    “Interfering Activities” shall mean (A) recruiting, encouraging,
soliciting, or inducing, or in any manner attempting to recruit, encourage,
solicit, or induce, any Person employed by, or providing consulting services to,
any member of the Company Group to terminate such Person’s employment or
services (or in the case of a consultant, materially reducing such services)
with the Company Group, (B) hiring any individual who was employed by the
Company Group within the six (6) month period prior to the date of such hiring,
or (C) encouraging, soliciting, or inducing, or in any manner attempting to
encourage, solicit, or induce, any Business Relation to cease doing business
with or reduce the amount of business conducted with the Company Group, or in
any way interfering with the relationship between any such Business Relation and
the Company Group; provided, that engaging in a general solicitation not
specifically targeted at the foregoing individuals shall not be Interfering
Activities.

 

-2-



--------------------------------------------------------------------------------

(m)    “Person” shall mean any individual, corporation, partnership, limited
liability company, joint venture, association, joint-stock company, trust
(charitable or non-charitable), unincorporated organization, or other form of
business entity.

(n)    “Post-Termination Restricted Period” shall mean the period commencing on
the date of the termination of the Term of Employment for any reason and ending
on the twelve (12) month anniversary of such date of termination.

(o)    “Release of Claims” shall mean a general release of claims delivered to
Executive by the Company in connection with Executive’s termination of
employment in a mutually acceptable form.

(p)    “Severance Term” shall mean the period commencing on the date of
Executive’s termination by the Company without Cause (other than by reason of
death or Disability) or by Executive with Good Reason and ending on the twelve
(12) month anniversary of such date of termination.

 

-3-